Citation Nr: 0315646	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  95-01 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1952 to August 
1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO) which denied the benefit sought on appeal. 

The veteran's claim was previously before the Board in July 
2001.  At that time, the Board denied the veteran's claim of 
new and material evidence to reopen a previously denied claim 
for service connection for a psychiatric disorder, to include 
bipolar disorder.  The veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).   
In November 2002, the Court vacated the July 2001 Board 
decision with respect to the issue of reopening his claim for 
service connection, and remanded the matter back to the Board 
for development consistent with the Joint Motion for Remand 
and to Stay Further Proceedings (Motion).  Of particular 
relevance, the Motion stated that the Board failed to 
consider the decision of the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Hayre v. West, 
188 F. 3d 1327 (Fed. Cir. 1999), with regard to the finality 
of the RO's June 1990 rating decision and the absence of the 
veteran's service records, and that the Board may have failed 
to provide adequate reasons and bases as to whether VA 
satisfied the Veterans Claims Assistance Act of 2000 (VCAA).  
Of particular relevance, the Motion noted that Federal 
Circuit, in Hayre, held that RO decisions are not final where 
there is a "grave procedural error" due to a breach of the 
duty to assist, such as a failure to obtain service medical 
records specifically requested by the veteran and a failure 
to notify the veteran of the deficiency.  Specifically, the 
Motion stated that the Board did not adequately discuss the 
RO's failure to continue searching for additional service 
records, despite the submission of additional information 
regarding his service by the veteran within a year of the 
June 1990 rating decision, and the implications of this 
failure regarding the finality of the RO's June 1990 rating 
decision.  The veteran's appeal was returned to the Board for 
additional development and readjudication.  

However, following the issuance of the Court's remand, the 
Federal Circuit overruled its prior decision in Hayre v. 
West.  See Cook v. Principi, 318 F.3d 1334 (2002).  According 
to the Federal Circuit in Cook, there are only two exceptions 
to the rule of finality provided by 38 U.S.C.A. § 7105(c), a 
claim of clear and unmistakable error and a claim to reopen a 
previously denied claim on the basis of new and material 
evidence, as provided by Congress in 38 U.S.C.A. §§ 5108 and 
5109A.  See Cook at 1339.  More significantly, the Federal 
Circuit held that "a breach of the duty to assist the 
veteran does not vitiate the finality of an RO decision" and 
overruled "Hayre to the extent that it created an additional 
exception to the rule of finality applicable to VA decisions 
by reason of 'grave procedural error.'"  See Cook at 1341.  
As such, the Board finds that the primary basis for the 
Court's remand, a discussion of Hayre, is no longer 
necessary.  Nonetheless, as will be explained below, a remand 
by the Board is required in order to ensure compliance with 
the VCAA.


REMAND

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder, on the basis that he 
has submitted new and material evidence not only sufficient 
to reopen his claim, but also sufficient to grant service 
connection.  A review of the record leads the Board to 
conclude that additional development is necessary in this 
case before proceeding with appellate disposition, as the 
record does not contain sufficient development to render a 
decision as to the veteran's claim at this time.

As a preliminary matter, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2002).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  This legislation is applicable to the 
veteran's claim.  Nonetheless, while the Board acknowledges 
that the veteran was provided a copy of the provisions of the 
VCAA prior to the issuance of the implementing regulations, 
the record is entirely negative for evidence of consideration 
of the provisions of the VCAA by the RO and the veteran's 
claims were certified to the Board without the veteran being 
given appropriate notice of his rights and responsibilities 
and VA's responsibilities under the VCAA.  

Additionally, the Board notes that a portion of the 
regulations implementing the VCAA was recently invalidated by 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit specifically found 
that, under the statute, a claimant has one year in which to 
submit additional evidence and argument in support of his or 
her claims following notice of the VCAA as opposed to only 
thirty days as set forth in the regulations at 38 C.F.R. 
§ 19.9(a)(2)(ii).  Accordingly, that portion of the 
regulations limiting a veteran's response time to thirty 
days, 38 C.F.R. § 19.9(a)(2)(ii), was invalidated.  See 
Disabled American Veterans, et. al. v. Principi, No. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003).  Therefore, the 
veteran's claims must be remanded to the RO to ensure that 
the veteran is given proper notice of his rights and 
responsibilities under the VCAA, allowed the appropriate time 
in which to respond to the notice of the VCAA and/or waive 
that response time, and to ensure that all duty to notify and 
duty to assist obligations of the VA are met.

Furthermore, a review of the record discloses that the 
veteran, in April 2003, submitted additional VA medical 
records in response to a February 2003 letter from the Board, 
informing him of the Board's receipt of his claims folder 
following the aforementioned remand by the Court and 
notifying him that he may submit additional argument or 
evidence regarding his claim within 90 days.  Under 38 C.F.R. 
§ 20.1304(a) (2002), a veteran may submit evidence directly 
to the Board within 90 days of notification of the 
certification of his appeal.  However, the Board notes that 
the veteran submitted the additional VA medical records 
without any indication that he was waiving his right to one 
review of the evidence by the Secretary prior to appellate 
review.  See 38 U.S.C.A. § 7104(a).  See also Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F.3d 1,339 (2003) (38 C.F.R. § 19.9(a)(2) is invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
AOJ [agency of original jurisdiction] for initial 
consideration and without having to obtain the appellant's 
waiver.  That is contrary to the requirement of 38 U.S.C.A. 
§ 7104(a) that all questions in a matter which is subject to 
a decision by the Secretary  of Veterans Affairs shall be 
subject to one review on appeal to the Secretary).  
Therefore, it appears that evidence obtained by the Board, 
namely, the veteran's VA medical records, cannot be 
considered by the Board as an initial matter.  

Therefore, it is the Board's opinion that in order to give 
the appellant every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO is requested to review the 
entire claims file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
See 38 U.S.C.A. §§ 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2002).  

2.  The RO is requested to send the 
veteran notice of the provisions of the 
VCAA, the kind of information needed from 
him, and what he could do to help his 
claim, as well as his and the VA's 
responsibilities in obtaining evidence.  
He should be given an opportunity to 
supply additional evidence and/or 
argument, identify additional evidence 
for VA to obtain, or waive his right to 
the one- year response time required 
under the VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

3.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




